JOHNSEN, Circuit Judge.
The Chicago, St. Paul, Minneapolis and Omaha Railway Company in 1944 was assessed employment taxes under the Carriers Taxing Act, 26 U.S.C.A.Int.Rev.Code, § 1500 et seq., 45 U.S.C.A. § 261 et seq., on the workers who had performed services in 1940 under an employment relationship with the Shipley Company which had contracted to perform such services for the Railway Co. On denial of its claim for refund, the Railway Co. sued in the District Court to recover the taxes so paid and obtained a judgment. See Chicago, St. P., M. & O. Ry. Co. v. Reynolds, D.C. Minn., 68 F.Supp. 499. The Collector has appealed.
The Shipley Co. had been in the business of furnishing various contract services to railroads since 1923, and appellee had begun its contract relations with the Shipley Co. during that year. In general, the contracts involved related to the placing of coal, in bins or chutes; coaling locomotives; storing ice; icing refrigerator cars; cleaning freight cars; unloading and reloading livestock for feed, water and rest; and handling and servicing heaters in refrigerator cars.
The situation in its material aspects is controlled by our opinion in Reynolds v. Northern Pacific Railway Co., 8 Cir., 168 F.2d 934, and we need not additionally discuss it.
Affirmed.